Citation Nr: 0504375	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for agoraphobia with 
panic attacks.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with agoraphobia.

3.  The competent medical evidence of record shows that the 
veteran's panic attacks, attributable to a diagnosed 
underlying panic disorder, are not directly related to an 
incident of the veteran's service. 

4.  The competent medical evidence of record shows that the 
veteran's subjective complaint of tinnitus is not related to 
the veteran's service.







CONCLUSIONS OF LAW

1.  Agoraphobia with panic attacks was not incurred in or 
aggravated during active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A.   §§ 1112, 1113, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.       §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Board Remand of July 2003 

In July 2003, the Board remanded the veteran's claims to the 
Appeals Management Center (AMC) for further development 
necessary to substantiate the veteran's claims.  In 
correspondence dated in August 2004, the AMC asked the 
veteran to provide any outstanding information or evidence 
pertinent to his claims or identify any outstanding pertinent 
evidence he wanted VA's assistance in procuring.  In August 
2004, the veteran responded that he had no additional 
information to provide.  The AMC obtained available treatment 
records from the Houston VA Medical Center dated from 
September 1982 to May 2004.  The AMC also obtained the 
veteran's service personnel records.  The AMC contacted the 
National Personnel Records Center (NPRC) and asked for an 
additional search to be conducted for outstanding service 
medical records-in particular, the veteran's service 
separation examination report.  The NPRC responded that there 
were no other service medical records on file.   The AMC 
obtained records from the Social Security Administration 
(SSA) that pertained to the veteran's award of disability 
benefits, including the medical records relied upon 
concerning that claim.  Lastly, the AMC afforded the veteran 
VA mental and audiological examinations as well as obtained 
medical opinions on the etiology of the claimed disorders.  
The RO considered the additional medical evidence, continued 
the denial of the claims, and issued a Supplemental Statement 
of the Case (SSOC) on the issues in October 2004.  Based on 
the foregoing, the Board finds that the RO complied with the 
Board's July 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Id.  
Similar information was provided in the previously discussed 
August 2004 development letter.  

The Board acknowledges that the December 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 2002 
rating decision, July 2002 Statement of the Case (SOC), and 
October 2004 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claims 
and the reasons for denial of the claims.  The SOC and SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's July 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  


III.	Agoraphobia with Panic Attacks

The service medical records showed that no complaints of, 
treatment for, or findings of agoraphobia or panic attacks 
were noted during service.

The service personnel records revealed no relevant findings.  

VA treatment records dated from September 1982 to May 2004, 
included a May 1983 record that noted that the veteran 
complained of problematic breathing of one-week duration with 
dizzy spells.  The examiner noted that the veteran was vague 
about his symptoms and he appeared very anxious.  The 
physical examination of the veteran revealed jittery hands 
and sweaty palms.  The examiner noted a diagnosis of anxiety 
reaction.  The veteran was similarly seen in November 1983, 
February 1984, August 1984, December 1984, and January 1985 
for complaints of anxiety and diagnoses of anxiety were 
noted.  An October 1999 record noted that the veteran 
complained of panic attacks.  The veteran reported that he 
had had anxiety attacks for the past two weeks.  The examiner 
noted a diagnostic impression of panic disorder without 
agoraphobia/adjustment disorder.  Thereafter, several records 
dated in 1999, 2000, 2001, 2002, 2003, and 2004, noted 
diagnoses of panic disorder, adjustment disorder with 
depressed mood, generalized anxiety disorder, and schizoid 
personality disorder.  

Records from the SSA showed that the veteran was awarded 
disability benefits for personality disorder, anxiety 
disorder (panic disorder without agoraphobia), and diabetes.  

The August 2004 mental examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
his feelings of paranoia began in the military.  He recalled 
an incident in which he threw a rifle at one of his 
sergeants.  He added that his symptoms of worrying that 
people were going to hurt him and not wanting to be around 
people began three months prior to his discharge from the 
military.  He indicated that his first panic attack occurred 
in 1982 while he was home on leave from the Army.  At that 
time, he reported that he sought medical treatment at the 
pharmacy or doctor located next door to him; he was 
prescribed medication that helped keep his symptoms under 
control throughout the following three months of his military 
career.  Further in the interview, the examiner indicated 
that the veteran recalled that he actually began to feel some 
symptoms of paranoia and worries about being hurt around 
1981.  He stated that he did not know why these symptoms 
occurred in the military and he denied any problems related 
to the military that might have caused these symptoms.  He 
also denied that he was treated by military personnel for 
panic attacks or paranoia during service.  On Axis I, the 
examiner provided a diagnosis of panic disorder without 
agoraphobia, and on Axis II, the examiner provided a 
diagnosis of schizoid personality disorder. 

The examiner opined that it was not at least as likely as not 
that the veteran's panic disorder and schizoid personality 
disorder were related to his military service.  The examiner 
noted that by the veteran's own account, he did not identify 
any precipitants in the military that could have explained 
the expression of these two disorders.  The examiner noted 
that additionally, schizoid personality disorder is not often 
thought of as a condition that is triggered by experience; 
rather, it is more genetic in nature.  The examiner explained 
that while panic disorder can be initially triggered by 
circumstances, the veteran was not able to identify any 
related to his leave from the service, which was when the 
first attack occurred.  The examiner maintained that the 
symptoms of panic disorder and schizoid personality disorder 
were intertwined and it appeared that the panic symptoms were 
related to the schizoid disorder because of concern with 
large crowds or other social situations.  The examiner added 
that there were periods of panic that seemed less related to 
the personality disorder as when he used to drive alone and 
feared being hit.    

The veteran previously presented testimony at the travel 
board hearing held in February 2003 that was similar to 
information the veteran provided to the August 2004 VA 
examiner.  At that time, the veteran also indicated that the 
medical treatment he obtained while on leave in June 1982 was 
from Dr. B., who was deceased.   The veteran noted that he 
was not sure if any attempts were made to obtain treatment 
records from Dr. B.  Lastly, the veteran reported that 
approximately two months after his discharge from service, he 
went back to Dr. B. as at that time, his 90-day supply of 
medication had run out.  

In a February 2003 statement, P.S. ["a friend of the 
family" according to the veteran's testimony] reported that 
the veteran indicated that he began to experience mental 
distress during his service.  P.S. discussed the veteran's 
mental status and essentially concluded that the veteran was 
unable to follow a substantially gainful occupation on 
account of his mental/anxiety disorder.   

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for 
agoraphobia with panic attacks.  

The competent medical evidence of record shows that the 
veteran is not currently diagnosed with agoraphobia.  As 
such, service connection for agoraphobia must be denied.  

With regard to the veteran's panic attacks, physicians have 
diagnosed an underlying panic disorder.  The service medical 
records and VA treatment records, however, show that the 
veteran is not diagnosed with a panic disorder until October 
1999.  There is no competent medical evidence of record that 
otherwise links the panic disorder to service as the VA 
examiner opined that the veteran's panic disorder was not 
related to his service.  The VA examiner reasoned that the 
veteran did not identify any triggers related to the time he 
spent on leave from service when he reportedly experienced 
his first panic attack.  Thus, the VA examiner essentially 
found that as no trigger related to the veteran's service had 
been identified, the veteran's panic disorder was not 
directly attributable to his military service.   

The Board adds that the veteran does not dispute that the 
service medical records show that he was not treated for 
panic attacks by service personnel during service.  Rather, 
the veteran maintains that he was treated for a panic attack 
by a private physician during service; however, the Board 
notes that the veteran has not provided medical records of 
this treatment or provided VA with any identifying 
information to enable VA to assist him in obtaining any 
treatment records that may be available.  

The veteran also contends that he is at least entitled to the 
presumption of service connection as he was treated for 
anxiety within the one-year presumptive period following his 
discharge from service.  The Board notes that where a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of the veteran's 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
veteran, however, has not been shown to have a psychotic 
disorder. 

 
IV.	Tinnitus

The DD Form 214 noted that the veteran's military 
occupational specialty was a Pershing Missile Crewmember.  
The veteran was assigned to C Battery  3rd Battalion 9th Field 
Artillery.  The veteran earned the Sharpshooter (Rifle M-16) 
badge and First Class (Hand Grenade) badge.    

The service medical records documented no complaints of, 
treatment for, or findings of tinnitus during service.  VA 
treatment records dated from September 1982 to May 2004, 
included a March 2001 audiologic evaluation that noted that 
the veteran had normal sensitivity in the right ear.  The 
veteran also had normal sensitivity in the left ear with 
normal middle ear function.  

The August 2004 VA audiological examination report showed 
that the examiner reviewed the claims file.  The examiner 
noted that testing at the veteran's July 1979 induction 
physical revealed normal hearing bilaterally.  The examiner 
acknowledged that no separation examination report was of 
record, but noted that audiometric testing conducted in March 
1991 revealed "very normal" hearing bilaterally.  The 
examiner noted that the March 1991 audiological examination 
was conducted nine years after the veteran's discharge from 
service and demonstrated that no change in hearing occurred 
during the veteran's military service.  The examiner 
discussed the veteran's history of military, occupational, 
and recreational noise exposure.  The veteran reported that 
he began to experience tinnitus after he was exposed to power 
stations in the military.  The veteran indicated that his 
tinnitus was constant, but the examiner noted that in 1991, 
the veteran reported that he "'rarely'" heard noises in his 
ears or head.  The examiner explained that tinnitus was a 
subjective complaint with no objective means of documenting 
its presence or absence.  The examiner noted that in his 
opinion, the veteran's subjective complaint of tinnitus was 
not at least as likely as not related to the veteran's 
history of noise exposure.  The examiner reasoned that the 
veteran's 1991 acknowledgement that he "'rarely'" heard 
noises in his head was a description consistent with tinnitus 
reported even by normal hearing, non noise-exposed 
individuals.  The examiner maintained that the tinnitus was 
as likely as not related to "the conditions" which are or 
were responsible for his hearing loss now measured at 6000 
and 8000 Hertz in the left ear.  

Audiometric testing revealed that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:  in 
the right ear, 15 decibels at 500 Hertz, 15 decibels at 1000 
Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, 
and 20 decibels at 4000 Hertz; in the left ear, 20 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000; 
and the speech recognition score (Maryland CNC) was 100 
percent.  The examiner diagnosed normal right ear hearing 
across test frequencies with normal middle ear function.  The 
examiner also diagnosed normal left ear hearing from 500 to 
4000 Hertz with a very mild loss at 6000 to 8000 Hertz.  The 
examiner added that the middle ear function was normal.  In 
conclusion, the examiner noted that the veteran's hearing did 
not change from normal during his military service.  The 
examiner maintained that the veteran's tinnitus was not at 
least as likely as not related to the veteran's military 
service.  

The veteran previously presented testimony at the travel 
board hearing held in February 2003 that was similar to 
information the veteran provided to the August 2004 VA 
examiner.  At that time, the veteran also acknowledged that 
although he experienced tinnitus during service, he did not 
seek treatment because he thought it would go away.  

The veteran contends that exposure to acoustical trauma 
during service caused his tinnitus.  The August 2004 VA 
examiner opined that the veteran's subjective complaint of 
tinnitus was not at least as likely as not related to the 
veteran's reported history of noise exposure during service.  
The VA examiner found that the medical evidence showed that 
the veteran had normal hearing throughout his service based 
on the July 1979 hearing test and March 1991 audiometric 
test.  Thus, the VA examiner essentially concluded that any 
exposure to acoustical trauma the veteran may have sustained 
during service did not result in hearing loss and therefore, 
the reported in-service acoustical trauma was not the source 
of the veteran's tinnitus.  

Instead, the VA examiner maintained that the veteran's 
subjective complaint of tinnitus was likely related to the 
"conditions" that were responsible for his mild hearing 
loss at frequencies 6000 and 8000 Hertz in the left ear.  The 
Board adds that for purposes of applying VA laws, impaired 
hearing is only considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004) 
(emphasis added).  As previously discussed, the medical 
evidence of record shows that the veteran had normal hearing 
during service.  Similarly, the August 2004 audiometric 
findings show that the veteran does not currently have 
impaired hearing as defined by VA.  Therefore, any tinnitus 
etiologically related to the "conditions" that were 
responsible for the hearing loss at frequencies 6000 to 8000 
Hertz cannot be directly attributable to the veteran's 
service.  Accordingly, service connection for tinnitus is not 
warranted.
As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" doctrine is not 
applicable, and the claims must be denied.  


ORDER

Service connection for agoraphobia with panic attacks is 
denied. 

Service connection for tinnitus is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


